Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Beth Felix on 12/28/2021.

The application has been amended as follows: 
Claim 1:  A drapery carrier installation system, comprising: 
a plurality of carriers, each having; 
a carrier body having a vertically extending portion substantially perpendicular to a horizontally extending portion 
at least one attached to the vertically extending portion configured to engage with a track; and 
at least one groove extending inward from an edge of the horizontally extending portion 
an installation rack for holding the plurality of carriers relative to one another prior to installation, the installation rack having: 
base plate 
wherein the installation rack is configured to be attached to the plurality of carriers by the buttons engaging the at least one groove, and the substantially flat top surface abutting the horizontal portions of the carriers;


and wherein the installation rack is configured to be removed by disengaging the button at least one groove 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  In combination with all other claim language, examiner contends that the combination of the structure of the carriers as well as the manner of engaging the installation rack using horizontal abutting surfaces with buttons as claimed is not considered obvious within the art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677


/EMILY M MORGAN/Primary Examiner, Art Unit 3677